Title: To Thomas Jefferson from Lafayette, 26 May 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


        
          Dr. Sir
          Richmond 26 May 1781
        
        The returns of the Men serving from the different Counties I have not yett been able to obtain, as soon as they are made out, I shall have the honor of inclosing them. By Genl. Lawson’s letter herewith sent your Excellency will learn the small progress He has made; request to have the letter returned. Baron de Steuben informs me that only two men had been imployed in repairing the damaged Arms. No doubt this matter on being represented by the Baron has been enquir’d into, and every man sett to work who cou’d possibly be procured. The times of the Militia expire daily and they are discharged, but very few come in to supply their place. One Company of rifflemen only have arrived tho’ they might be very usefully employed.
        Very few Horses have been impressed. I hope your Excellency and the Councill will give some Orders on this head. Capt. Davenport who just now returns from Amelia and Brunswick assures me that by impressing every fourth Horse, We shou’d be able to raise 200 in those Counties. We are in the outmost want of Cavalry; the Enemy’s great superiority in Horse giving them such an advantage over us that they have it almost in their power to over run the Country, in spight of all our efforts. You will observe by Colo. White’s memo inclosed, that there are 50 of the 1 Regiment at Staunton, cou’d We mount those and Nelsons Corps who are at Hanover, getting Cloathing made up, it wou’d be a great acquisition, as our whole force in Cavalry at present is about 60 and the Enemy have 500 Horse. The mounted Militia are all gone home except Capt. Royall whose time is out next Thursday. Notwithstanding positive Orders to the contrary they carried of their Accoutrements which has incapacitated us from remounting others.
        I herewith send some letters for your Excellency’s opinion as to the propriety of sending them in, I have daily applications for Flags but do not grant any but such as are allowed of by the Order  of Councill. Lord Cornwallis arrived at Petersbo. the 20th. The 23d. Colo. Tarleton, with 300 Horse of his Legion, profitting by the very heavy rain which rendered the Continells Arms unfitt to fire, and having intercepted the Videtts, surprised a party of Militia in Chesterfield about 2 Miles S. W. of Colo. Cary’s Mill. They killed 6, and took about 40 Prisoners. 24th. the British evacuated Petersbo. and destroyed the Bridge they had constructed on Appamatox. They marched to Maycox and crossed about 1000 Men that Evening to Westover. The next day they were employed in crossing the rest of their Army. Same Night We sent off our Stores and Baggage. Had Genl. Wayne joined me (who writes 20th. from Yorktown that He woud March 23d) I shoud certainly have disputed the heights of Richmond with them, but in our present situation I dare hardly risk the smallest matter. Our opposition must be only such as will Check Ld. Cornwallis, without giving him an opportunity of ingaging us further than We wish, or than prudence will justify. Mr. Day, A Quarter Master at Wmsbg. writes informing of a Fleet having passed Jastown. the 22[d.] but of this your Excellency will have the fullest intelligence from Mr. Travers who viewd them himself.
        The Marquis sett off at Noon to reconnoitre Brook’s Bridge as He has sent in Orders to move on the Troops to that place. I take the liberty of sending your Excellency this rough Copy as it may afford some little intelligence. The Inclosures mentioned are not to be come at. We learn from Phila. and from Genl. Wayne’s letter, that 10 Sail of the line and 3000 Troops sailed from Sandy Hook about the 13th. Genl. Sumner writes that report says Ld. Rawdon evacuated Camden. I have the Honor to be with the Highest respect Your Exc’ys most Hble Servt.,
        
          Wm Constable Aid deCamp
        
      